NOTE: This order is nonprecedential.

  Wniteb ~tate~ ALEXX V CHARM ZONE                                           2

    (1) The motions are granted, without prejudice to the
merits panel revisiting the issue. The case will be calen-
dared as submitted.
    (2) Copies of the motions and this order shall be
transmitted to the merits panel.
                                  FOR THE COURT

   MAR 09 2012                    /s/ Jan Horbaly
       Date                       Jan Horbaly
                                  Clerk
cc: Brett Alan Lovejoy, Esq.
    Robert P. Andris, II, Esq.                    FILED
                                         u.s. COURT OF APPEAlS FOR
                                            THE FEDERAL CIRCUIT
s25
                                             MAR U9l01Z
                                               JANIOIBALY
                                               . a.BIl